DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 01/07/2020.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 01/20/2020, has/have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for implementing a browser based advertising platform and rewards system.
Claim 1 recites [a] computerized advertising method for implementation via a server, and provided to a user through a processing device operable by the user, through a user interface of the processing device, the advertising method comprising: compiling a plurality of ads associated with a plurality of advertisers, for storage on at least one data storage medium; incentivizing a consumer to view an ad by offering a reward to the consumer for viewing at least one ad, wherein said ad is viewable through the processing device operable by the consumer, acquiring consumer profile data as a prerequisite for enabling the consumer to view an ad for reward, said consumer profile data comprising consumer personal information useful for ad targeting, wherein the consumer provides said consumer personal information useful for ad targeting, permission to access said consumer personal information useful for ad targeting, or a combination thereof; wherein an ad which the consumer can view for a reward is sent through said server and/or said processing device operable by the consumer, provided that the consumer has authorized receiving an ad, and further provided that the consumer is qualified to receive an ad which the consumer can view for a reward, wherein consumer's qualification to receive an ad which the consumer can view for a reward is determined based on the consumer's enrollment status, consumer profile data, the consumer's past ad-interaction activities, the consumer's place 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-11 recite a method and, therefore, are directed to the statutory class of a process. Claims 12-20 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  


Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A computerized advertising method for implementation via a server, and provided to a user through a processing device operable by the user, through a user interface of the processing device, the advertising method comprising: 

advertising method for implementation via a server, and provided to a user through a processing device operable by the user, through a user interface of the processing device, the advertising method comprising
compiling a plurality of ads associated with a plurality of advertisers, for storage on at least one data storage medium; 
This limitation includes the step of compiling a plurality of ads associated with a plurality of advertisers, for storage on at least one data storage medium. 
But for the storage medium this limitation is directed to storing, known information in order to implement a browser based advertising platform and rewards system which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
for storage on at least one data storage medium
incentivizing a consumer to view an ad by offering a reward to the consumer for viewing at least one ad, wherein said ad is viewable through the processing device operable by the consumer, acquiring consumer profile data as a prerequisite for enabling the consumer to view an ad for reward, said consumer profile data comprising consumer personal information useful for ad targeting, wherein the consumer provides said consumer personal information useful for ad targeting, permission to access said consumer personal information useful for ad targeting, or a combination thereof; 
This limitation includes the step of incentivizing a consumer to view an ad by offering a reward to the consumer for viewing at least one ad, wherein said ad is viewable through the processing device operable by the consumer, acquiring consumer profile data as a prerequisite for enabling the consumer to view an ad for reward, said consumer profile data comprising consumer personal information useful for ad targeting, wherein the consumer provides said consumer personal information useful for ad targeting, permission to access said consumer personal information useful for ad targeting, or a combination thereof. 
But for the processing device this limitation is directed to offering an incentive and displaying known information in order to implement a browser based advertising platform and rewards system which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
wherein said ad is viewable through the processing device operable by the consumer
wherein an ad which the consumer can view for a reward is sent through said server and/or said processing device operable by the consumer, provided that the consumer has authorized receiving an ad, and further provided that the consumer is qualified to receive an ad which the consumer can view for a reward, wherein consumer's qualification to receive an ad which the consumer can view for a reward is determined based on the consumer's enrollment status, consumer profile data, the consumer's past ad-interaction activities, the consumer's place in a consumer prioritized roster system, a degree of relevancy between an ad and the consumer's profile data, an amount of time which has elapsed from a prior reward event related to the consumer, or combinations thereof, wherein said ad which the consumer can view for a reward is determined based on matching the consumer with a relevant ad based on said personal profile data, wherein said relevant ad is selected from said plurality of ads, wherein consumer authorization for receiving an ad is a prerequisite for enabling ads to be sent to the consumer and 
This limitation includes the step of wherein an ad which the consumer can view for a reward is sent through said server and/or said processing device operable by the consumer, provided that the consumer has authorized receiving an ad, and further provided that the consumer is qualified to receive an ad which the consumer can view for a reward, wherein consumer's qualification to receive an ad which the consumer can view for a reward is determined based on the consumer's enrollment status, consumer profile data, the consumer's past ad-interaction activities, the consumer's place in a consumer prioritized roster system, a degree of relevancy between an ad and the consumer's profile data, an amount of time which has elapsed from a prior reward event related to the consumer, or combinations thereof, wherein said ad which the consumer can view for a reward is determined based on matching the consumer with a relevant ad based on said personal profile data, wherein said relevant ad is selected from said plurality of ads, wherein consumer authorization for receiving an ad is a prerequisite for enabling ads to be sent to the consumer. 
But for the server and processing device this limitation is directed to storing, receiving/transmitting, and/or displaying known information in order to implement a browser based advertising platform and rewards system which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
an ad which the consumer can view for a reward is sent through said server and/or said processing device operable by the consumer
wherein said authorization comprises an implicit or explicit authorization by the consumer to receive advertising, a specific ad-viewing request by the consumer, or combinations thereof, wherein said advertising method is implemented via software and/or hardware resident on at least one electronic device.
This limitation includes the step of wherein said authorization comprises an implicit or explicit authorization by the consumer to receive advertising, a specific ad-viewing request by the consumer, or combinations thereof, wherein said advertising method is implemented via software and/or hardware resident on at least one electronic device. 
But for the processing device this limitation is directed to storing, receiving/transmitting known information in order to implement a browser based advertising platform and rewards system which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
wherein said advertising method is implemented via software and/or hardware resident on at least one electronic device


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as receiving/transmitting, storing, and displaying known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to store, transmit, receive, and display data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer merely stores, transmits, and displays known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 12 also contains the identified abstract ideas, with the additional elements of an electronic device, processing device, and server which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-11 and 13-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims incentivizing a consumer to view an ad by offering a reward for viewing an ad and acquiring profile data. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a browser based advertising platform and rewards system. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over: Carlson et al. 2012/0136704; in view of Wagner 2014/0278869.
Regarding Claim 1. Carlson et al. 2012/0136704 teaches A computerized advertising method for implementation via a server, and provided to a user through a processing device operable by the user, through a user interface of the processing device (Carlson et al. 2012/0136704 [0243] In one embodiment, a server computer (e.g., the portal (143), the advertisement server (201), and/or the merchant website (203)) is to provide a user interface for a merchant to design and manage the distribution of the offer (186) and/or the advertisement (205). The advertisements/offers can be distributed based on the real-time or near real-time activities in the financial accounts of the users (e.g., 101), in view of the transaction data (109) recorded by the transaction handler (103). The online advertisement (205) has a link to the portal (143) to allow the user (101) to select the link to store the offer (186) provided in the online advertisement (205) in association with the account information (142) to facilitate the automation of the redemption of the offer (186). The redemption of the offers is automated, regardless of whether the purchase is made online, offline in a retail store, or via a mobile device (e.g., cellular phone, or PDA), which enables the performance tracking of the online advertisements that target non-online purchases (or online purchases that are out of the context/session of the online advertisements). Thus, the fees for the advertisements can be charged based on the performance measured in terms of purchases, instead of (or in combination with) other performance indicators such as web traffic directed from the advertisements to the websites of the advertisers. [0490] In one embodiment, the transaction terminal (105) includes a memory (167) coupled to the processor (151), which controls the operations of a reader (163), an input device (153), an output device (165) and a network interface (161). The memory (167) may store instructions for the processor (151) and/or data, such as an identification that is associated with the merchant account (148).), the advertising method comprising: compiling a plurality of ads associated with a plurality of advertisers, for storage on at least one data storage medium (Carlson et al. 2012/0136704 [0182 – collect offers from a plurality of merchants] In one embodiment, an incentive program is created on the portal (143) of the transaction handler (103). The portal (143) collects offers from a plurality of merchants and stores the offers in the data warehouse (149). The offers may have associated criteria for their distributions. The portal (143) and/or the transaction handler (103) may recommend offers based on the transaction data (109). In one embodiment, the transaction handler (103) automatically applies the benefits of the offers during the processing of the transactions when the transactions satisfy the conditions associated with the offers. In one embodiment, the transaction handler (103) communicates with transaction terminals (e.g., 105) to set up, customize, and/or update offers based on market focus, product categories, service categories, targeted consumer demographics, etc. Further details and examples of one embodiment are provided in U.S. patent application Ser. No. 12/413,097, filed Mar. 27, 2009, assigned Pub. No. 2010-0049620, and entitled "Merchant Device Support of an Integrated Offer Network," the disclosure of which is hereby incorporated herein by reference.); incentivizing a consumer to view an ad by offering a reward to the consumer for viewing at least one ad (Carlson et al. 2012/0136704 [0276 – user may request to view an offer] In one embodiment, the web portal (143) provides a user interface to allow the user (101) to view the offers that are stored in their account and/or the status of the offers. For example, the user (101) may request a view of pending offers, redeemed offers, expired offers, etc. The user (101) may be provided with new offers, modified offers, offers extended beyond the original expiration dates, etc. [0308 – user receives a reward for interacting with an advertisement] In one embodiment, an online offer (186) or advertisement (205) includes a reference to the portal (143). When the reference is used to present the offer (186) or the advertisement (205), the identity of the user (101) is determined via a web request made using the reference. A response to the web request provides content to customize the appearance of the offer (186) or advertisement (205). For example, if the user (101) viewing the web request is qualified to receive the offer of the reward for interacting with the advertisement (205), the content provided as the response to the web request generated using the reference is configured to invite the user (101) to interact with the advertisement (205) to receive the reward.), wherein said ad is viewable through the processing device operable by the consumer (Carlson et al. 2012/0136704 [Figs. 5, 6, 11; 0120] For example, in one embodiment, when the offer is extended to the user (101), information about the offer can be stored in association with the account of the user (101) (e.g., as part of the account data (111)). The user (101) may visit the portal (143) of the transaction handler (103) to view the stored offer.), acquiring consumer profile data as a prerequisite for enabling the consumer to view an ad for reward, said consumer profile data comprising consumer personal information useful for ad targeting (Carlson et al. 2012/0136704 [0057 – acquiring consumer profile information] In one embodiment, the transaction profiles (127) provide intelligence information on the behavior, pattern, preference, propensity, tendency, frequency, trend, and budget of the user (101) in making purchases. In one embodiment, the transaction profiles (127) include information about what the user (101) owns, such as points, miles, or other rewards currency, available credit, and received offers, such as coupons loaded into the accounts of the user (101). In one embodiment, the transaction profiles (127) include information based on past offer/coupon redemption patterns. In one embodiment, the transaction profiles (127) include information on shopping patterns in retail stores as well as online, including frequency of shopping, amount spent in each shopping trip, distance of merchant location (retail) from the address of the account holder(s), etc.), 
While Carlson et al. 2012/0136704 discloses acquiring consumer profile data (Carlson et al. 2012/0136704 [0057]), Carlson may expressly disclose acquiring profile data as a “prerequisite” to the consumer viewing an advertisement. Wagner 2014/0278869, however, teaches the prerequisite features (Wagner 2014/0278869 [0023 – conditions requiring the user/consumer to provide certain demographical information in order to receive an award/credit associated with viewing or interacting with an advertisement] Instead of accepting a sponsor offer, a user can send a counter-offer message. The counter-offer message is received by the private interface module 78 and provided to the negotiation module 90. The counter-offer message identifies a larger credit that the user wants for meeting the conditions of the offer or identifies different offer conditions. As noted above, the conditions can alter the type or amount of demographic data the user is willing to share as well as propose new conditions depending upon the conditions identified in the original offer. The negotiation module 90 compares the current offer to a range of acceptable offers that a sponsor provides with offer data that are stored in the sponsor database 72. If the counter-offer is within a range provided by the sponsor, the negotiation module 90 generates a message indicating acceptance of the counter-offer that is sent through the private interface 58 to the user. For example, as noted above, an offer can require the entry of the user's age and zip code. The user may respond with a counter-offer that indicates the user will supply the zip code for a specified partial credit. During the provision of the offer data to the system 50, the sponsor can specify that the zip code is worth a first range of credit and the user's age is worth another range of credit. If the counter-offer for providing the zip code is within the range the sponsor identified for the zip code, then the offer is accepted and the negotiation module 90 sends a message indicating acceptance of the counter-offer to the user device. Additionally, the module 90 updates the pending offer data in the user's account data stored in the database 70. If the counter-offer is not within the range previously stored for the sponsor, then the negotiation module 90 generates a message indicating rejection of the counter-offer and possibly, though not necessarily, identifying the range or a number within the range of credit that is acceptable for the zip code alone. This message is sent through the private interface 58 to the user.),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Carlson et al. 2012/0136704 to include the prerequisite features as taught by Wagner 2014/0278869. One of ordinary skill in the art would have been motivated to do so in order to provide a quid-pro-quo between the advertiser and reward provider and the consumer who is providing personal demographical information. This arrangement should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Carlson et al. 2012/0136704 further teaches wherein the consumer provides said consumer personal information useful for ad targeting (Carlson et al. 2012/0136704 [0077 – targeted advertisements based upon collected profile data] In one embodiment, advertising is targeted based on shopping patterns in a merchant category (e.g., as represented by a Merchant Category Code (MCC)) that has high correlation of spending propensity with other merchant categories (e.g., other MCCs). For example, in the context of a first MCC for a targeted audience, a profile identifying second MCCs that have high correlation of spending propensity with the first MCC can be used to select advertisements for the targeted audience. [0090] In one embodiment, the user data (125) uses browser cookie information to identify the user (101). The browser cookie information is matched to account information (142) or the account number (302) to identify the user specific profile (131), such as aggregated spending profile (341), to present effective, timely, and relevant marketing information to the user (101) via the preferred communication channel (e.g., mobile communications, web, mail, email, point-of-sale (POS), etc.) within a window of time that could influence the spending behavior of the user (101). Based on the transaction data (109), the user specific profile (131) can improve audience targeting for online advertising. Thus, customers will get better advertisements and offers presented to them; and the advertisers will achieve better return-on-investment for their advertisement campaigns.), permission to access said consumer personal information useful for ad targeting (Carlson et al. 2012/0136704 [0461 – obtain permissions from users] In one embodiment, the portal (143) is to register the interest of users (101), or to obtain permissions from the users (101) to gather further information about the users (101), such as data capturing purchase details, online activities, etc.), or a combination thereof; wherein an ad which the consumer can view for a reward is sent through said server and/or said processing device operable by the consumer (Carlson et al. 2012/0136704 [0308] In one embodiment, an online offer (186) or advertisement (205) includes a reference to the portal (143). When the reference is used to present the offer (186) or the advertisement (205), the identity of the user (101) is determined via a web request made using the reference. A response to the web request provides content to customize the appearance of the offer (186) or advertisement (205). For example, if the user (101) viewing the web request is qualified to receive the offer of the reward for interacting with the advertisement (205), the content provided as the response to the web request generated using the reference is configured to invite the user (101) to interact with the advertisement (205) to receive the reward.), provided that the consumer has authorized receiving an ad, and further provided that the consumer is qualified to receive an ad which the consumer can view for a reward (Carlson et al. 2012/0136704 [0308 – user is qualified to receive the reward for interacting with the advertisement] In one embodiment, an online offer (186) or advertisement (205) includes a reference to the portal (143). When the reference is used to present the offer (186) or the advertisement (205), the identity of the user (101) is determined via a web request made using the reference. A response to the web request provides content to customize the appearance of the offer (186) or advertisement (205). For example, if the user (101) viewing the web request is qualified to receive the offer of the reward for interacting with the advertisement (205), the content provided as the response to the web request generated using the reference is configured to invite the user (101) to interact with the advertisement (205) to receive the reward.), wherein consumer's qualification to receive an ad which the consumer can view for a reward is determined based on the consumer's enrollment status, consumer profile data, the consumer's past ad-interaction activities, the consumer's place in a consumer prioritized roster system, a degree of relevancy between an ad and the consumer's profile data, an amount of time which has elapsed from a prior reward event related to the consumer (Carlson et al. 2012/0136704 [0042] In one embodiment, the transaction handler and/or the portal is configured to entice prequalified, targeted users to act on online offers, such as clicking the advertisement, visiting the website of the advertiser, completing a survey, taking a virtual test drive, etc. In one embodiment, the desired action or user interaction with the advertisement is a prerequisite for a reward to the user. In one embodiment, the advertiser pays a fee for the advertisement when the targeted user takes the desired action. The transaction handler and/or the portal is configured to track the user's interaction with the advertisement to determine whether the user is qualified for the reward and/or whether the advertisement has caused the user to perform the intended user interaction. In one embodiment, the advertisement fee is determined based on whether the advertisement has caused the user to perform the intended user interaction. Further details and examples about tracking and rewarding user interactions in one embodiment are provided in the section entitled "USER INTERACTION." [0320] In one embodiment, the action (607) indicates that the user (101) is required to interact with the merchant website (611) to receive the reward announced in the offer or advertisement (523). The portal (143) is configured to further monitor the activities of the browser (601) to determine whether the user (101) has qualified for the reward.), or combinations thereof, wherein said ad which the consumer can view for a reward is determined based on matching the consumer with a relevant ad based on said personal profile data (Carlson et al. 2012/0136704 [0071 – targeted ads based upon user specific profile] In FIG. 1, an advertisement selector (133) prioritizes, generates, selects, adjusts, and/or customizes the available advertisement data (135) to provide user specific advertisement data (119) based at least in part on the user specific profile (131). The advertisement selector (133) uses the user specific profile (131) as a filter and/or a set of criteria to generate, identify, select and/or prioritize advertisement data for the user (101). A media controller (115) delivers the user specific advertisement data (119) to the point of interaction (107) for presentation to the user (101) as the targeted and/or personalized advertisement.), wherein said relevant ad is selected from said plurality of ads (Carlson et al. 2012/0136704 [0241] In one embodiment, when the advertisement (205) is identified, selected, customized, adjusted, and/or personalized based on the transaction profile (127) of the user (101), the offer (186) is pre-associated with the account information (142). For example, when the offer (186) is identified by the advertisement server (201), the advertisement server (201) may report the delivery of the offer (186) to the user (101) to the portal (143); and the user (101) does not have to select the link in the advertisement (205) to register the offer (186) with the account information (142). However, in one embodiment, the user (101) can follow the link to visit the portal (143) to confirm the registration of the offer (186), to view the offers (e.g., 186) collected in the account data (111) of the user (101), to associate the offer (186) with a particular consumer account (146) if the user (101) has multiple consumer accounts, and/or for other purposes.), wherein consumer authorization for receiving an ad is a prerequisite for enabling ads to be sent to the consumer (Carlson et al. 2012/0136704 [0070 – offers or ads are provided in response to a request from the user] In one embodiment, offers are based on the point-of-service to offeree distance to allow the user (101) to obtain in-person services. In one embodiment, the offers are selected based on transaction history and shopping patterns in the transaction data (109) and/or the distance between the user (101) and the merchant. In one embodiment, offers are provided in response to a request from the user (101), or in response to a detection of the location of the user (101). Examples and details of at least one embodiment are provided in U.S. patent application Ser. No. 11/767,218, filed Jun. 22, 2007, assigned Pub. No. 2008/0319843, and entitled "Supply of Requested Offer Based on Point-of Service to Offeree Distance," U.S. patent application Ser. No. 11/755,575, filed May 30, 2007, assigned Pub. No. 2008/0300973, and entitled "Supply of Requested Offer Based on Offeree Transaction History," U.S. patent application Ser. No. 11/855,042, filed Sep. 13, 2007, assigned Pub. No. 2009/0076896, and entitled "Merchant Supplied Offer to a Consumer within a Predetermined Distance," U.S. patent application Ser. No. 11/855,069, filed Sep. 13, 2007, assigned Pub. No. 2009/0076925, and entitled "Offeree Requested Offer Based on Point-of Service to Offeree Distance," and U.S. patent application Ser. No. 12/428,302, filed Apr. 22, 2009 and entitled "Receiving an Announcement Triggered by Location Data," the disclosures of which applications are hereby incorporated herein by reference.) and wherein said authorization comprises an implicit or explicit authorization by the consumer to receive advertising, a specific ad-viewing request by the consumer (Carlson et al. 2012/0136704 [0070] In one embodiment, offers are based on the point-of-service to offeree distance to allow the user (101) to obtain in-person services. In one embodiment, the offers are selected based on transaction history and shopping patterns in the transaction data (109) and/or the distance between the user (101) and the merchant. In one embodiment, offers are provided in response to a request from the user (101), or in response to a detection of the location of the user (101). Examples and details of at least one embodiment are provided in U.S. patent application Ser. No. 11/767,218, filed Jun. 22, 2007, assigned Pub. No. 2008/0319843, and entitled "Supply of Requested Offer Based on Point-of Service to Offeree Distance," U.S. patent application Ser. No. 11/755,575, filed May 30, 2007, assigned Pub. No. 2008/0300973, and entitled "Supply of Requested Offer Based on Offeree Transaction History," U.S. patent application Ser. No. 11/855,042, filed Sep. 13, 2007, assigned Pub. No. 2009/0076896, and entitled "Merchant Supplied Offer to a Consumer within a Predetermined Distance," U.S. patent application Ser. No. 11/855,069, filed Sep. 13, 2007, assigned Pub. No. 2009/0076925, and entitled "Offeree Requested Offer Based on Point-of Service to Offeree Distance," and U.S. patent application Ser. No. 12/428,302, filed Apr. 22, 2009 and entitled "Receiving an Announcement Triggered by Location Data," the disclosures of which applications are hereby incorporated herein by reference.), or combinations thereof, wherein said advertising method is implemented via software and/or hardware resident on at least one electronic device (Carlson et al. 2012/0136704 [0048; Figs. 5 and 6] FIGS. 5 and 6 illustrate examples of transaction terminals (105) and account identification devices (141). FIG. 7 illustrates the structure of a data processing system that can be used to implement, with more or fewer elements, at least some of the components in the system, such as the point of interaction (107), the transaction handler (103), the portal (143), the data warehouse (149), the account identification device (141), the transaction terminal (105), the user tracker (113), the profile generator (121), the profile selector (129), the advertisement selector (133), the media controller (115), etc. Some embodiments use more or fewer components than those illustrated in FIGS. 1 and 4-7, as further discussed in the section entitled "VARIATIONS.").

Regarding Claim 12. A computerized advertising system for incentivizing a consumer to view advertisements, comprising: 
software resident on at least one electronic device and configured to execute a method comprising: 
incentivizing a consumer to view at least one ad on a processing device operable by the consumer by offering a reward to the consumer for at least one of: 
consenting to receive at least one ad on said processing device, viewing at least one ad on said processing device, interacting with at least one ad on said processing device; 
acquiring from the consumer voluntary personal profile data or permission to access personal profile data, as a prerequisite for enabling the consumer to earn said reward, wherein said personal profile data comprises information regarding the consumer useful for ad targeting, 
sending to the consumer, via at least one server and/or said processing device operable by the consumer, an ad associated with said reward, if the consumer is determined qualified to earn said reward, determining via said server, whether the consumer is qualified to earn said reward prior to sending an ad to the consumer, 
wherein determining whether the consumer is qualified is based on an amount of time which has elapsed from a prior reward event related to the consumer, the consumer's enrollment status, the consumer's profile data, a degree of relevancy between an ad and the consumer's profile data, the consumer's past ad-interaction activities, the consumers place in a consumer prioritized roster system, or combinations thereof, 
wherein sending the consumer an ad associated with a reward comprises matching the consumer with a relevant ad based on said personal profile data, by matching targeting criteria associated with the ad with said consumer profile data, 
wherein said relevant ad is selected from a plurality of ads associated with a plurality of advertisers, 
wherein an ad viewing authorization by the consumer is a prerequisite for enabling ads to be sent to the consumer, 
wherein said ad viewing authorization by the consumer may be implicit or explicit, and wherein said method is performed via said electronic device.
Claim 12, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 
Regarding Claim 2. The advertising method of claim 1, wherein said at least one data storage medium is resident on at least one server, a plurality of decentralized servers, said processing device operable by the consumer, or a combination thereof (Carlson et al. 2012/0136704 [Figs 6-10][0053 - decentralized] In one embodiment, the centralized data warehouse (149) provides centralized management but allows decentralized execution. For example, a third party strategic marketing analyst, statistician, marketer, promoter, business leader, etc., may access the centralized data warehouse (149) to analyze customer and shopper data, to provide follow-up analyses of customer contributions, to develop propensity models for increased conversion of marketing campaigns, to develop segmentation models for marketing, etc. The centralized data warehouse (149) can be used to manage advertisement campaigns and analyze response profitability. [0243 - servers] In one embodiment, a server computer (e.g., the portal (143), the advertisement server (201), and/or the merchant website (203)) is to provide a user interface for a merchant to design and manage the distribution of the offer (186) and/or the advertisement (205). The advertisements/offers can be distributed based on the real-time or near real-time activities in the financial accounts of the users (e.g., 101), in view of the transaction data (109) recorded by the transaction handler (103). The online advertisement (205) has a link to the portal (143) to allow the user (101) to select the link to store the offer (186) provided in the online advertisement (205) in association with the account information (142) to facilitate the automation of the redemption of the offer (186). The redemption of the offers is automated, regardless of whether the purchase is made online, offline in a retail store, or via a mobile device (e.g., cellular phone, or PDA), which enables the performance tracking of the online advertisements that target non-online purchases (or online purchases that are out of the context/session of the online advertisements). Thus, the fees for the advertisements can be charged based on the performance measured in terms of purchases, instead of (or in combination with) other performance indicators such as web traffic directed from the advertisements to the websites of the advertisers.).

Regarding Claim 3. Carlson et al. 2012/0136704 further teaches The advertising method of claim 1, wherein a prerequisite for establishing consumer enrollment comprises acquiring consumer profile data, consumer authorization for receiving an ad, or a combination thereof (Carlson et al. 2012/0136704 [0057 – acquiring consumer profile information] In one embodiment, the transaction profiles (127) provide intelligence information on the behavior, pattern, preference, propensity, tendency, frequency, trend, and budget of the user (101) in making purchases. In one embodiment, the transaction profiles (127) include information about what the user (101) owns, such as points, miles, or other rewards currency, available credit, and received offers, such as coupons loaded into the accounts of the user (101). In one embodiment, the transaction profiles (127) include information based on past offer/coupon redemption patterns. In one embodiment, the transaction profiles (127) include information on shopping patterns in retail stores as well as online, including frequency of shopping, amount spent in each shopping trip, distance of merchant location (retail) from the address of the account holder(s), etc.).
While Carlson et al. 2012/0136704 discloses acquiring consumer profile data (Carlson et al. 2012/0136704 [0057]), Carlson may expressly disclose acquiring profile data as a “prerequisite” to the consumer viewing an advertisement. Wagner 2014/0278869, however, teaches the prerequisite features (Wagner 2014/0278869 [0023 – conditions requiring the user/consumer to provide certain demographical information in order to receive an award/credit associated with viewing or interacting with an advertisement] Instead of accepting a sponsor offer, a user can send a counter-offer message. The counter-offer message is received by the private interface module 78 and provided to the negotiation module 90. The counter-offer message identifies a larger credit that the user wants for meeting the conditions of the offer or identifies different offer conditions. As noted above, the conditions can alter the type or amount of demographic data the user is willing to share as well as propose new conditions depending upon the conditions identified in the original offer. The negotiation module 90 compares the current offer to a range of acceptable offers that a sponsor provides with offer data that are stored in the sponsor database 72. If the counter-offer is within a range provided by the sponsor, the negotiation module 90 generates a message indicating acceptance of the counter-offer that is sent through the private interface 58 to the user. For example, as noted above, an offer can require the entry of the user's age and zip code. The user may respond with a counter-offer that indicates the user will supply the zip code for a specified partial credit. During the provision of the offer data to the system 50, the sponsor can specify that the zip code is worth a first range of credit and the user's age is worth another range of credit. If the counter-offer for providing the zip code is within the range the sponsor identified for the zip code, then the offer is accepted and the negotiation module 90 sends a message indicating acceptance of the counter-offer to the user device. Additionally, the module 90 updates the pending offer data in the user's account data stored in the database 70. If the counter-offer is not within the range previously stored for the sponsor, then the negotiation module 90 generates a message indicating rejection of the counter-offer and possibly, though not necessarily, identifying the range or a number within the range of credit that is acceptable for the zip code alone. This message is sent through the private interface 58 to the user.),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Carlson et al. 2012/0136704 to include the prerequisite features as taught by Wagner 2014/0278869. One of ordinary skill in the art would have been motivated to do so in order to provide a quid-pro-quo between the advertiser and reward provider and the consumer who is providing personal demographical information. This arrangement should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 4. Carlson et al. 2012/0136704 further teaches The advertising method of claim 1, wherein said ad which the consumer can view for reward is automatically displayed on said processing device operable by the consumer or displayed upon an action causing the ad to display (Carlson et al. 2012/0136704 [0285 – displaying ads and offerings; Figs. 17-21] FIGS. 17-21 illustrate screen images of a user interface for offer redemption according to one embodiment. FIG. 17 illustrates an example when a user (101) arrives at a publisher site like Media Channel ABC. At the Media Channel ABC website, the user (101) sees a Merchant XYZ offer (523) with the insert (521) linked to the portal (143). When the user (101) clicks the advertisement/offer (523) (not the insert (521)), the user (101) is taken to the Merchant XYZ website, as illustrated in FIG. 18. At the Merchant XYZ website, as illustrated in FIG. 18, the user (101) can click the "back" button (524) of the browser to return to the Media Channel ABC webpage illustrated in FIG. 17. In FIG. 17, if the user (101) clicks on the insert (521) and the user (101) is recognized by the offer redemption site (e.g., via a browser cookie), the offer redemption site (e.g., hosted on the portal (143)) displays the web page (526) in a separate window as illustrated in FIG. 19, which allows the user (101) to select a card of the user and save the offer (523) to the selected card. In FIG. 19, the advertisement/offer (523) is also displayed in the user interface (526) to store the offer (523), but without the insert (521). Once the user (101) clicks the "save" button (527), the offer redemption site displays a confirmation page as illustrated in FIG. 20.).
Regarding Claim 5. Carlson et al. 2012/0136704 further teaches The advertising method of claim 1, wherein said consumer personal information useful for ad targeting includes at least one category of goods and/or services of interest to the consumer (Carlson et al. 2012/0136704 [0043 - transaction data provides information/intelligence about user preferences and spending patterns interpreted as category of goods and/or services of interest to the consumer] FIG. 1 illustrates a system to provide services based on transaction data according to one embodiment. In FIG. 1, the system includes a transaction terminal (105) to initiate financial transactions for a user (101), a transaction handler (103) to generate transaction data (109) from processing the financial transactions of the user (101) (and the financial transactions of other users), a profile generator (121) to generate transaction profiles (127) based on the transaction data (109) to provide information/intelligence about user preferences and spending patterns, a point of interaction (107) to provide information and/or offers to the user (101), a user tracker (113) to generate user data (125) to identify the user (101) using the point of interaction (107), a profile selector (129) to select a profile (131) specific to the user (101) identified by the user data (125), and an advertisement selector (133) to select, identify, generate, adjust, prioritize and/or personalize advertisements for presentation to the user (101) on the point of interaction (107) via a media controller (115). [0196] The SKU-level profile for the user (101) may also include identifications of goods and services the user (101) may purchase in the future. In one embodiment, the identifications may be used for the selection of advertisements for goods and services that may be of interest to the user (101). In one embodiment, the identifications for the user (101) may be based on the SKU-level information associated with historical purchases of the user (101). In one embodiment, the identifications for the user (101) may be additionally or alternatively based on transaction profiles associated with others. The recommendations may be determined by predictive association and other analytical techniques.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over: Carlson et al. 2012/0136704; in view of Wagner 2014/0278869; in further view of Bhatia et al. 2013/0014136.
Regarding Claim 6. Carlson et al. 2012/0136704 may not expressly disclose, however, Bhatia et al. 2013/0014136 teaches The advertising method of claim 1, wherein a reward offered to the consumer comprises money, virtual currency, tangible goods, services, a monetary credit towards a specified purchase, or a combination thereof (Bhatia et al. 2013/0014136 [0128 – rewards comprise virtual currency] In a further implementation, the user who responds to questionnaires may be credited for a reward. For example, after obtaining and storing questionnaire results, the ATMOS may determine rewards for the user 370, e.g., five ATMOS points for each question answered, etc., and credit the points to the user's ATMOS account 372. In another implementations, the rewards may comprise virtual currency (e.g., store points, gaming points, etc.), coupons, discounts, and/or the like, sponsored by an advertising merchant.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Carlson et al. 2012/0136704 to include the virtual currency features as taught by Bhatia et al. 2013/0014136. One of ordinary skill in the art would have been motivated to do so in order to provide various and diverse compensation for interacting with an advertisement and this arrangement should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over: Carlson et al. 2012/0136704; in view of Wagner 2014/0278869; in further view of Bhatia et al. 2013/0014136; in even further view of Simon et al. 2016/0012424.
Regarding Claim 7. Carlson et al. 2012/0136704 may not expressly disclose the following features, however, Simon et al. 2016/0012424 teaches The advertising method of claim 6, wherein the reward comprises virtual currency in the form of block chain tokens (Simon et al. 2016/0012424 [0026 – block chain tokens] In various embodiments, the distributed ledger/block chain 24 may incorporate a block chain, however, in some embodiments, the distributed ledger/block chain 24 may not necessarily include a block chain. For example, the distributed ledger/block chain 24 may include a distributed ledger distinct from a block chain or no block chain at all. The mechanics of some non-block chain embodiments of the distributed ledger/block chain 24 may operate similar to Ripple, Steller, or a Permissioned Distributed Ledger. For example, the distributed ledger/block chain 24 may be updated in real-time as incentive transactions occur. Such non-block chain aspects may lack miners, and nodes may custodian the ledger. Such distributed ledger nodes may be referred to as nodes and gateways. In various embodiments, the distributed ledger/block chain 24 includes its own independent block chain. However, in at least one embodiment, the distributed ledger/block chain 24 may not include its own independent block chain but rather may be associated with a block chain along with one or more cryptocurrencies. The distributed ledger/block chain 24 may, for example, include altcoins, metacoins, or utilize merged mining to leverage existing mining actives. For example, the distributed ledger/block chain 24 may include cryptographically secured tokens of value/data associated with a block chain or block chain layer. The distributed ledger /block chain 24 may also include incentive units comprising cryptographically secured tokens of value/data hashed into a block chain inside of a payload of a transaction in the underlying virtual currency, which may be the native currency of the block chain. For example, various aspects of the distributed ledger/block chain 24 of the incentive protocol network 12 may include a metacoin. Mastercoin is one example of a metacoin according to one non-limiting embodiment. A Mastercoin may contain data/currency value of any size that is hashed into the block chain of another virtual currency, e.g., Bitcoin, as one satoshi of value. In one embodiment, the distributed ledger/block chain 24 may include a permissioned distributed ledger wherein the ledger is updated in real-time as transactions occur. In various embodiment, the incentive protocol network 12 may comprise a distributed ledger/block chain 24 comprising an Internet of Things (IoT). [0027] In various embodiments, any or multiple virtual currencies may be used with the incentive protocol system 1 as units of value, either alone or within a token layer, such as Bitcoins, Altcoins, Metacoins, Ripple, Stellar, Ethereum, internet of things, etc. Accordingly, in one embodiment, the incentive protocol system 1 may include a unit of value that may be flexible with respect to where, when, and with whom the value may be realized. In any of the various embodiments described herein, the incentive protocol system 1 may comprise an incentive protocol network 12 comprising a distributed ledger/block chain 24 wherein the native distributed ledger/block chain token or secondary layer token (white-label/branded token) may function as a coalition incentive program, such as a reward program reward/token of value. For example, in various embodiments, an incentive unit of value received as an incentive for transactional or non-transactional behavior event 16 within the system 1 may be used anywhere, with any party or outlet agreeing to accept or recognize the value. In some embodiments, the incentive protocol platform 10 or the incentive protocol network 12 may be used to control, modify, or monitor use of incentive units, which may include tokens or additional incentives or value associated with, e.g., tied or attached to, layered on, etc., the token created, defined, verified, credited, or distributed using the distributed ledger/block chain 24 of the incentive protocol network 12.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Carlson et al. 2012/0136704 to include the block chain tokens features as taught by Simon et al. 2016/0012424. One of ordinary skill in the art would have been motivated to do so in order to provide various and diverse compensation for interacting with an advertisement and this arrangement should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over: Carlson et al. 2012/0136704; in view of Wagner 2014/0278869; in further view of Brierley et al. 2002/0161779.
Regarding Claim 8. Carlson et al. 2012/0136704 may not expressly disclose, however, Brierley et al. 2002/0161779 teaches The advertiser method of claim 1, further comprising requiring the consumer to establish participation status by providing consumer identifying information and/or downloading software for implementing the advertising method on an electronic device (Brierley et al. 2002/0161779 [0024 – registering interpreted as establishing participation status] The present invention provides a method for populating and analyzing a member consumer profile database for implementing an incentive driven targeted product marketing program. The targeted product marketing program begins with identifying and registering a plurality of consumers 14. Once registered, the consumers are "member consumers." The promotion operator 18 can then deliver promotions directly to selected groups of the member consumers 14 (a "segment") for the benefit of the promotion sponsor/advertiser 16.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Carlson et al. 2012/0136704 to include the establish participation status features as taught by Brierley et al. 2002/0161779. One of ordinary skill in the art would have been motivated to do so in order to verify participation as a business management practice.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over: Carlson et al. 2012/0136704; in view of Wagner 2014/0278869; in further view of Grauer et al. 2014/0195332.
Regarding Claim 9. Carlson et al. 2012/0136704 may not expressly disclose the following features, however, Grauer et al. 2014/0195332 teaches The advertising method of claim 1, wherein the method is at least partially performed on a browser of a processing device operated by the consumer and/or advertiser (Grauer et al. 2014/0195332 [0045] As is well known, common types of online advertising units (Ad Units) are, for example and without limitation, banners, buttons, opt-ins, email and paid search. In general, Publishers display Ad Units for Advertisers. In addition, and in general, prior art online Ad Units can be divided into two of the following categories, which categories are based on a method by which Advertisers collect data from a consumer of an Advertiser's product(s) or service(s): (a) re-directed Ad Units wherein a consumer clicks (using, for example, and without limitation, a user interaction device such as a computer mouse or a mobile device touch screen) on an Ad Unit, search result, or other Ad Unit displayed, for example, and without limitation, in a web browser on a user interface (for example, and without limitation, a computer display such as a screen of a mobile device or a monitor on a laptop computer of a notebook computer and the like) and is re-directed (for example and without limitation, either in a new browser window or by refreshing a current browser window) to an Advertiser's web form--the consumer then manually completes the web form by entering required data; and (b) Publisher-collected Ad Units wherein the consumer takes some action (for example and without limitation, checking or leaving checked, a pre-selected check-box--often during a website registration process) that causes the Publisher to transfer the consumer's data in the background to the Advertiser. However, in accordance with the present disclosure, Ad Units are presented to a user of a mobile device (for example, and without limitation, on the mobile device display screen) within his/her mobile application ("app"), and the user interacts with the Ad Unit (using, for example and without limitation, a mobile device touch screen and/or input device) without leaving the mobile app. For this reason, the term consumer will be taken to include the term user, and the term user includes the term consumer.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Carlson et al. 2012/0136704 to include the browser features as taught by Grauer et al. 2014/0195332. One of ordinary skill in the art would have been motivated to do so in order to provide an easy and common way for remote users to communicate with an advertiser. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over: Carlson et al. 2012/0136704; in view of Wagner 2014/0278869; in further view of Mayadas 2001/0039515.
Regarding Claim 10. Carlson et al. 2012/0136704 may not expressly disclose the following features, however, Mayadas 2001/0039515 teaches The advertising method of claim 1, wherein a reward offered to the consumer is provided by the advertiser and held in an escrow account associated with the ad, delivered directly to the consumer upon a reward-earning event, delivered to the user at a specified time, delivered to the user on a periodic basis, or a combination thereof (Mayadas 2001/0039515 [0042 – escrow account] In order to receive payment from the central system, users, data aggregators and target message publishers grant access to an account of some type. This could be a regular bank account, a credit card account, or a check sent to the user or data aggregator or publisher entity. Payment could also be made in pseudocurrencies such as airline miles, or points to be used for merchandise. The system may further include the ability to convert between currencies. Once the advertiser has paid into the escrow account, the ads are served to the targeted audience.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Carlson et al. 2012/0136704 to include the escrow account features as taught by Mayadas 2001/0039515. One of ordinary skill in the art would have been motivated to do so in order to implement proper accounting and safety measures. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over: Carlson et al. 2012/0136704; in view of Wagner 2014/0278869; in further view of White et al. 2002/0198796.
Regarding Claim 11. Carlson et al. 2012/0136704 may not expressly disclose the following features, however, White et al. 2002/0198796 teaches The advertising method of claim 1, wherein successive reward earning events are separated by a specific time window and/or limited to a specific number per time window (White et al. 2002/0198796 [0036 – two or more time periods] FIG. 4 is a simplified graphical model 400 of the predicted collection of paper over time where a period percentage commission rate 402 is employed in accordance with an exemplary embodiment of the present invention. This embodiment has the advantage that the agency/agent does not see continually diminishing returns on the paper worked. Instead, it is possible for an agency/agent to make an equal amount of profit 404 in any given period. This also provides an incentive for the agency/agent to not cut unnecessary deals on the paper since the agency/agent will wind up making the later commissions more difficult to achieve. An increasing period commission rate could be used where unnecessary deals remain a concern. The collection time may be separated into two or more periods.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Carlson et al. 2012/0136704 to include the time window features as taught by White et al. 2002/0198796. One of ordinary skill in the art would have been motivated to do so in order to create a sense of urgency. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over: Carlson et al. 2012/0136704; in view of Wagner 2014/0278869; in further view of Bhatia et al. 2013/0014136.
Regarding Claim 13. Carlson et al. 2012/0136704 may not expressly disclose, however, Bhatia et al. 2013/0014136 teaches The advertising system of claim 12, wherein a reward offered to the consumer comprises money, virtual currency, tangible goods, services, a monetary credit towards a specified purchase, or a combination thereof (Bhatia et al. 2013/0014136 [0128 – rewards comprise virtual currency] In a further implementation, the user who responds to questionnaires may be credited for a reward. For example, after obtaining and storing questionnaire results, the ATMOS may determine rewards for the user 370, e.g., five ATMOS points for each question answered, etc., and credit the points to the user's ATMOS account 372. In another implementations, the rewards may comprise virtual currency (e.g., store points, gaming points, etc.), coupons, discounts, and/or the like, sponsored by an advertising merchant.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Carlson et al. 2012/0136704 to include the virtual currency features as taught by Bhatia et al. 2013/0014136. One of ordinary skill in the art would have been motivated to do so in order to provide various and diverse compensation for interacting with an advertisement and this arrangement should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over: Carlson et al. 2012/0136704; in view of Wagner 2014/0278869; in further view of Filipour et al. 2011/0118011.
Regarding Claim 14. Carlson et al. 2012/0136704 may not expressly disclose the following features, however, Filipour et al. 2011/0118011 teaches The advertising system of claim 12, wherein determining if the consumer is qualified is based on the amount of time which has lapsed from a previous reward earning event of the consumer (Filipour et al. 2011/0118011 [0113 - triggering event or qualifying condition occurs based on a designated amount of elapsed time] In different embodiments of the gaming system disclosed herein, a progressive award triggering event or qualifying condition occurs based on a designated amount of elapsed time. In this embodiment, a future point in time is set for when one or more of such events or conditions will occur. In one embodiment, such future time is set based on historical data.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Carlson et al. 2012/0136704 to include the qualification features as taught by Filipour et al. 2011/0118011. One of ordinary skill in the art would have been motivated to do so in order to control distribution (i.e., advertisement optimization / improve user experience).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over: Carlson et al. 2012/0136704; in view of Wagner 2014/0278869; in further view of Brierley et al. 2002/0161779.
Regarding Claim 15. Carlson et al. 2012/0136704 may not expressly disclose, however, Brierley et al. 2002/0161779 teaches The advertising system of claim 12, wherein a reward amount offered to the consumer is increased as the consumer provides more profile data and/or is dependent on the type of data provided by the consumer (Brierley et al. 2002/0161779 [0048 – receive more reward points features] At step 252, the member consumer 14 receives the promotion offer via an electronic communication means and receives a first amount of reward points. For the purpose of illustrating the processes involved, the promotion is deemed to be delivered through emails only although other electronic communication means such as HTML e-mails can also be used. At step 254, the member consumer 14 accesses the promotion website, reviews the details about the promotion, and receives more reward points. FIG. 8B illustrates a screen display for one example of a promotion presented to the member consumer 14 through a website operated by the promotion operator 18. [0051 – Earn More features] In the example of FIG. 8C, the member consumer 14 is given an opportunity to earn more reward points by clicking a button 259 labeled as "Earn More." By clicking on the button 259, the member consumer is directed to a new website where more questions are asked in exchange for reward points. Referring to FIG. 8D for example, the questions may be a subset of those questions previously asked during the enrollment process and/or may pertain to a specific promotion (the present promotion or future promotions). In this way, the questions can explore undetected interests of the member consumer 14 which are logically connected to the received promotion. The member consumer 14 can be rewarded at the end of this dynamic solicitation process.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Carlson et al. 2012/0136704 to include the increased reward amount features as taught by Brierley et al. 2002/0161779. One of ordinary skill in the art would have been motivated to do so in order to provide an ever increasing incentive for a user to provide more personal profile information and this arrangement should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over: Carlson et al. 2012/0136704; in view of Wagner 2014/0278869; in further view of Kobayashi et al. 2016/0366662.
Regarding Claim 16. Carlson et al. 2012/0136704 may not expressly disclose the following features, however, Kobayashi et al. 2016/0366662 teaches The advertising system of claim 12, further comprising setting a prioritized roster system for determining an order of priority among different consumers and/or group of consumers, for enabling said consumers to view an ad for a reward, wherein said order of priority is based on said degree of relevancy between said ad and the consumers (Kobayashi et al. 2016/0366662 [0189 – order of priority] For example, an order of priority related to a viewing right for a content is given to a client device paired with the server 60 in advance. In a case where the priority control unit of the server 60 receives a request for viewing from a client device having an order of priority higher than that of a client device having a viewing right for a content, the priority control unit notifies a client having a viewing right for a content that the request for viewing has been received from the client device having a high order of priority. In addition, a viewing right for a content is switched to a client device having a high order of priority. [0190] On the other hand, in a case where the server 60 receives a request for viewing from a client having an order of priority lower than that of a client device having a viewing right for a content, the server notifies the client device having a viewing right for a content that the request for viewing has been received from another client device. However, the viewing right is not switched.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Carlson et al. 2012/0136704 to include the priority features as taught by Kobayashi et al. 2016/0366662. One of ordinary skill in the art would have been motivated to do so in order to organize and prioritize viewership and targeted advertisement budget (i.e., advertisement optimization / improve user experience).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over: Carlson et al. 2012/0136704; in view of Wagner 2014/0278869; in further view of Brierley et al. 2002/0161779.
Regarding Claim 17. Carlson et al. 2012/0136704 may not expressly disclose, however, Brierley et al. 2002/0161779 teaches The advertising system of claim 12, further comprising requiring the consumer to establish participation status by providing consumer identifying information and/or downloading software for implementing the method on an electronic device (Brierley et al. 2002/0161779 [0024 – registering interpreted as establishing participation status] The present invention provides a method for populating and analyzing a member consumer profile database for implementing an incentive driven targeted product marketing program. The targeted product marketing program begins with identifying and registering a plurality of consumers 14. Once registered, the consumers are "member consumers." The promotion operator 18 can then deliver promotions directly to selected groups of the member consumers 14 (a "segment") for the benefit of the promotion sponsor/advertiser 16.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Carlson et al. 2012/0136704 to include the establish participation status features as taught by Brierley et al. 2002/0161779. One of ordinary skill in the art would have been motivated to do so in order to verify participation as a business management practice.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over: Carlson et al. 2012/0136704; in view of Wagner 2014/0278869; in further view of Grauer et al. 2014/0195332.
Regarding Claim 18. Carlson et al. 2012/0136704 may not expressly disclose the following features, however, Grauer et al. 2014/0195332 teaches The advertising system of claim 12, wherein said method is at least partially performed on a software application of a processing device operated by the consumer and/or advertiser (Grauer et al. 2014/0195332 [0045] As is well known, common types of online advertising units (Ad Units) are, for example and without limitation, banners, buttons, opt-ins, email and paid search. In general, Publishers display Ad Units for Advertisers. In addition, and in general, prior art online Ad Units can be divided into two of the following categories, which categories are based on a method by which Advertisers collect data from a consumer of an Advertiser's product(s) or service(s): (a) re-directed Ad Units wherein a consumer clicks (using, for example, and without limitation, a user interaction device such as a computer mouse or a mobile device touch screen) on an Ad Unit, search result, or other Ad Unit displayed, for example, and without limitation, in a web browser on a user interface (for example, and without limitation, a computer display such as a screen of a mobile device or a monitor on a laptop computer of a notebook computer and the like) and is re-directed (for example and without limitation, either in a new browser window or by refreshing a current browser window) to an Advertiser's web form--the consumer then manually completes the web form by entering required data; and (b) Publisher-collected Ad Units wherein the consumer takes some action (for example and without limitation, checking or leaving checked, a pre-selected check-box--often during a website registration process) that causes the Publisher to transfer the consumer's data in the background to the Advertiser. However, in accordance with the present disclosure, Ad Units are presented to a user of a mobile device (for example, and without limitation, on the mobile device display screen) within his/her mobile application ("app"), and the user interacts with the Ad Unit (using, for example and without limitation, a mobile device touch screen and/or input device) without leaving the mobile app. For this reason, the term consumer will be taken to include the term user, and the term user includes the term consumer.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Carlson et al. 2012/0136704 to include the browser features as taught by Grauer et al. 2014/0195332. One of ordinary skill in the art would have been motivated to do so in order to provide an easy and common way for remote users to communicate with an advertiser. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Carlson et al. 2012/0136704; in view of Wagner 2014/0278869.
Regarding Claim 19. Carlson et al. 2012/0136704 further teaches The advertising system of claim 12, Wherein consumer profile data includes the consumer's Internet browsing activities, past and/or present location data, device information, personal identifying information, categories of goods and/or services the consumer has expressed interest in, or combinations thereof (Carlson et al. 2012/0136704 [0043 - transaction data provides information/intelligence about user preferences and spending patterns] FIG. 1 illustrates a system to provide services based on transaction data according to one embodiment. In FIG. 1, the system includes a transaction terminal (105) to initiate financial transactions for a user (101), a transaction handler (103) to generate transaction data (109) from processing the financial transactions of the user (101) (and the financial transactions of other users), a profile generator (121) to generate transaction profiles (127) based on the transaction data (109) to provide information/intelligence about user preferences and spending patterns, a point of interaction (107) to provide information and/or offers to the user (101), a user tracker (113) to generate user data (125) to identify the user (101) using the point of interaction (107), a profile selector (129) to select a profile (131) specific to the user (101) identified by the user data (125), and an advertisement selector (133) to select, identify, generate, adjust, prioritize and/or personalize advertisements for presentation to the user (101) on the point of interaction (107) via a media controller (115). [0196] The SKU-level profile for the user (101) may also include identifications of goods and services the user (101) may purchase in the future. In one embodiment, the identifications may be used for the selection of advertisements for goods and services that may be of interest to the user (101). In one embodiment, the identifications for the user (101) may be based on the SKU-level information associated with historical purchases of the user (101). In one embodiment, the identifications for the user (101) may be additionally or alternatively based on transaction profiles associated with others. The recommendations may be determined by predictive association and other analytical techniques.).
Regarding Claim 20. Carlson et al. 2012/0136704 further teaches The advertising system of claim 12, wherein matching the consumer with a relevant ad and determining if a user is qualified to earn said reward are performed via said at least one server, a decentralized set of servers, the consumer's processing device, or combination thereof (Carlson et al. 2012/0136704 [0308 – user is qualified to receive the reward for interacting with the advertisement] In one embodiment, an online offer (186) or advertisement (205) includes a reference to the portal (143). When the reference is used to present the offer (186) or the advertisement (205), the identity of the user (101) is determined via a web request made using the reference. A response to the web request provides content to customize the appearance of the offer (186) or advertisement (205). For example, if the user (101) viewing the web request is qualified to receive the offer of the reward for interacting with the advertisement (205), the content provided as the response to the web request generated using the reference is configured to invite the user (101) to interact with the advertisement (205) to receive the reward.).
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682